 152DECISIONSOF NATIONAL LABOR RELATIONS BOARDIn addition to thestainless steelfoundry, the Employeroperates a second foundry in the plant, known as the kirksitefoundry, which,insofar as the record discloses,is also inte-grated with the Employer's manufacturing operations. In thisfoundry molders and general helpers, who also perform thecustomary functions of foundry employees, producecastingsof lead and kirksite. The Petitioner does not seek to repre-sent these employees. It contends, in substance, that theirskills are not comparable to those exercised by the employeesin thestainlesssteel foundry. The fact appears, however,that the skills of the molders in the kirksite foundry and thoseof the molder and coremakers in the stainless steel foundryare basically the same. Indeed, the Employer, when it organizedthestainlesssteel foundry, transferred into that foundrymolders from the kirksite foundry. Some of these molderslaterbecame supervisors.While it is true that differenttechniques are employed in the stainless steel foundrybecauseof the particularcharacteristics of stainlesssteel alloy, itis not disputed that basically the operations in both foundriesare alike.Without determining whether all the foundry employees mightbe severed from the production and maintenance unit, we findthat,where, as here, the proposed unit would exclude otherfoundry employees in the plant possessing comparable skillsand interests,apart from other considerations,such a unitis too narrow to warrant separate representation.Accordingly,we shall grant the Machinists'motion and dismiss the petition.[The Boarddismissedthe petition.]REPLOGLE GLOBES,INC.andUNITEDELECTRICAL, RADIO& MACHINE WORKERSOF AMERICA,Petitioner.CaseNo. 13-RC-3556.November 24, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Albert Kleen,hearing officer. The hearing officer'srulingsmade at thehearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in thiscase,the Board finds:1.The Employeris engagedin commerce within themeaningof the National Labor Relations Act.2.The Petitioner is a labor organization claiming to repre-sentcertain employees.of the Employer.3.No question affectingcommerce existsconcerning therepresentation of employees of the Employer within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowingreasons:107 NLRB No. 57. MENDELSON-ZELLER CO.153TheEmployerisengaged in the manufacture of visualeducation equipment at Chicago,Illinois.In April of this year,itbegan the construction of a new plant at a site 8 milesdistant from the presentplant. The Employerexpects to stopwork at its present location in December and to resume opera-tions at its new location sometime after the firstof the year.There are approximately 165 workers at the old plant.Approximately80 percent of these workers livewithin4 blocksof the plant.Fifty percentof theworkers are women. TheEmployer has been informedby foremenat the old plant, whohave questioned employees as to their desire to continue towork for the Employer at the new location,that the majorityof the employees have expressed the opinion that the newplant is too distant from their homes to permit them to con-tinue their employment after the change in location is effected.Anticipating,therefore,that a large number of its presentemployeesmay notwish to transfer,the Employerhas set upa personnel office at the new plant to take applications forwork.The Employermoves to dismiss the instant petition,urgingthat,under the circumstances,no electionshouldtake placeat this time. We find merit in theEmployer'sposition. We areof the opinionthatno useful purpose wouldbe served byprocessing this petition, as too short a time remains whenwork will be carried on at the present location,and as it isnot anticipated that a representativenumber of thepresentemployees will continuetheir employmentafter operations aremoved to the new plant.We shall, therefore,dismiss thispetition without prejudice to the filing of a new petition whenthe new plant is in operation and a substantial and representa-tive working force is there employed.'[The Boarddismissedthe petition.]ICf. PrideManufacturingCompany, 98 NLRB 445.PALMER C. MENDELSON AND EDWARD ZELLER, generalpartners,and JOE CROSETTI, CARL DOBLER, MRS. OLGAZELLER, JEANETTE MENDELSON AND LEE ESCHEN, lim-ited partners,a limited partnership,d/b/a MENDELSON-ZELLER CO.'andUNITED FRESH FRUIT & VEGETABLEWORKERS LOCAL INDUSTRIAL UNION NO. 78, CIO, Peti-tioner. CaseNo. 20-RC-2353. November 24, 1953DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before James A.1The name of the Employer appears as corrected at the hearing.107 NLRB No. 55.